Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract should be limited to the range of 50 to 150 words in length while Applicant’s is 167 words in length. Correction is required.  See MPEP § 608.01(b).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, line 3, rephrase “an one or more” to read --one or more-- or --a second set of one or more--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, lines 1-4 and claim 20, lines 1-4 recite the phrase “wherein the first electrode and the second electrode each includes two pairs of tab portions and two pairs of bridge portions, each bridge portion interconnecting adjacent a pair of adjacent tab portions, each tab portion diametrically opposing an opposite tab portion”. This limitation is unclear because the pairs of tabs and bridges should be related to the “two or more tab portions” and “two or more bridge portions” in claim 4.  Also, “interconnecting adjacent a pair of adjacent tab portions” is unclear as to whether each bridge portion interconnects or is adjacent a pair of adjacent tab portion. Note that if it is the first interpretation, it is redundant, since it is found in claim 4 and 19, respectively. Lastly, “an opposite tab portion” is unclear since it does not specify which of the one or two tab portions. For examination purposes, rephrase “wherein the first electrode and the second electrode each includes two pairs of tab portions and two pairs of bridge portions, each bridge portion interconnecting adjacent a pair of adjacent tab portions, each tab portion diametrically opposing an opposite tab portion” to read --wherein the two or more tab portions of the first electrode and the second electrode each includes two pairs of tab portions and the two or more bridge portions of the first electrode and the second electrode each includes two pairs of bridge portions, each tab portion diametrically opposing an opposite one of the tab portions--.
Claim 15, lines 2-3 recite the limitation “outputting an updated pressure value to the one or more artificial muscles; and modifying actuation of the artificial muscle based upon the updated pressure value” which renders the claim indefinite because it is unclear if an “an updated pressure value” is a double inclusion of the same “updated pressure value” recited in claim 14. For examination purposes, rephrase “outputting an updated pressure value to the one or more artificial muscles; and modifying actuation of the artificial muscle based upon the updated pressure value” to read --outputting a second updated pressure value to the one or more artificial muscles; and modifying actuation of the artificial muscle based upon the second updated pressure value--.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9, and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, 4-7, 10-11, 15, and 17-20 of copending Application No. 16/929,863. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claim 1 of the instant application and claims 1 and 10 of the copending application lies in the fact that claims 1 and 10 of the copending application include many more elements and thus much more specific. Therefore, the invention of claims 1 and 10 of the copending application are in effect a “species” of the “generic” invention of claim 1 of the instant application. Furthermore, the differences between claim 14 of the instant application and claims 1, 10, and 18 of the copending application lies in the fact that claims 1, 10, and 18 of the copending application include many more elements and thus much more specific. Therefore, the invention of claims 1, 10, and 18 of the copending application are in effect a “species” of the “generic” invention of claim 14 of the instant application. Lastly, the differences between claim 18 of the instant application and claims 1 and 10-11 of the copending application lies in the fact that claims 1 and 10-11 of the copending application include many more elements and thus much more specific. Therefore, the invention of claims 1 and 10-11 of the copending application are in effect a “species” of the “generic” invention of claim 18 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claim 18-claim 1, 10-11; claim 14-claim 1 and 10
Since claims 1, 14, and 18 of the instant application are anticipated by claims 1 and 10; 1, 10, and 18; and, respectively, of the copending application, they are not patentably distinct from claims 1, 10-11, and 18 of the copending application. Regarding claim 2 of the instant application, the limitations can be found in claim 10 of the copending application. Regarding claim 3 of the instant application, the limitations can be found in claim 11 of the copending application. Regarding claim 4 of the instant application, the limitations can be found in claims 4 and 17 of the copending application. Regarding claim 5 of the instant application, the limitations can be found in claim 5 of the copending application. Regarding claim 6 of the instant application, the limitations can be found in claim 6 of the copending application. Regarding claim 9 of the instant application, the limitations can be found in claim 2 of the copending application. Regarding claim 11 of the instant application, the limitations can be found in claim 19 of the copending application. Regarding claim 12 of the instant application, the limitations can be found in claim 7 of the copending application. Regarding claim 13 of the instant application, the limitations can be found in claim 15 of the copending application. Regarding claim 15 of the instant application, the limitations can be found in claim 10 of the copending application. Regarding claim 16 of the instant application, the limitations can be found in claim 20 of the copending application. Regarding claim 17 of the instant application, the limitations can be found in claim 15 of the copending application. Regarding claim 19 of the instant application, the limitations can be found in claims 4 and 17 of the copending application. Regarding claim 20 of the instant application, the limitations can be found in claim 5 of the copending application.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 16/362,098 in view of Kornbluh et al. (US 20140277739 A1).
Regarding claim 10, copending Application No. 16/362,09 in claim 1 and 10 discloses wherein the appendage strap comprises a first appendage strap (lining body) but fails to explicitly disclose the appendage pressurization device further comprises a second appendage strap comprising one or more artificial muscles.
Kornbluh teaches an analogous appendage pressurization device 100 (claim 1, flexible exosuit) further comprises a second appendage strap comprising one or more artificial muscles (claim 1).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the appendage strap of copending application 16/362,09, so that there are a plurality of appendage straps, as taught by Kornbluh, in order to provide an improved appendage pressurization device that has appendage straps apply forces on multiple segments of the human body (Kornbluh, claim 1). 
This is a provisional nonstatutory double patenting rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-12, as best understood given by the 35 USC 112b above, are rejected under 35 U.S.C. 103 as being unpatentable over Chisena et al. (U.S. PGPub No. 20170181882)  in view of Keplinger et al. (U.S. Patent Pub. No. 20200032822) and in further view of Keplinger et al. (U.S. Patent Pub. No. 20210172460; hereinafter Keplinger’460) and Denson et al. (U.S. Patent Pub. No. 20190000329).
Regarding claim 1, Chisena discloses an appendage pressurization device 2 (Paragraph 35 holder 2 may be a structural member that surrounds a body part in whole, which is construed as an appendage strap) comprising: an appendage strap 2; one or more artificial muscles 16 (Paragraph 71, the adjustable pressure applying element 16 comprises a bladder 8C”; Bladders are structurally and functionally similar to artificial muscles, so are considered the same from herein) disposed in the appendage strap 2, wherein each of the one or more artificial muscles 16 comprise: a housing 2 (Paragraph 77 and Figure 13, a device in the holder 2 for providing an electric field. For example, appropriately sized electrodes (charged plates) along with an electrical power source can be included for this purpose; Paragraph 72, a relatively elastically expandable bladder 8C; the upper and lower bounds of the holder 2 is acting as the claimed housing with electrodes and an expandable bladder being disposed within) comprising an electrode region (Paragraph 77 and Figure 13, region with electrode plates) and an expandable fluid region (Paragraph 72, volume within bladder 8C); a dielectric fluid (Paragraph 73 and Figure 13, a solidifiable liquid 8F introduced into bladder 8C; Paragraph 77, An electrorheological fluid is typically composed of fine non-conducting (dielectric) particles (e.g., up to 50 microns in diameter) in an electrically insulating fluid) housed within the housing 2, the dielectric fluid (Paragraphs 73-74, dielectric fluid is directed into bladder 8C and ) in the expandable fluid region (Paragraph 72), expanding the expandable fluid region (Paragraph 72).
However, Chisena fails to explicitly disclose one or more artificial muscles communicatively coupled to a controller; an electrode pair positioned in the electrode region of the housing, the electrode pair comprising a first electrode fixed to a first surface of the housing and a second electrode fixed to a second surface of the housing, wherein the electrode pair is actuatable between a non-actuated state and an actuated state.
Keplinger teaches an analogous one or more artificial muscles 700’ (Paragraph 110 and Figure 19A, planar-type HASEL actuator 700′ for applying actuation pressure) communicatively coupled to a controller (Paragraph 134, instructions being executable by one or more processors to perform the operations described); an electrode pair 716’,717’ (Paragraph 110 and Figure 19A, electrode pair 716’,717’) positioned in the analogous electrode region (Paragraph 110 and Figure 19A, electrode pair 716’,717’ in electrode region) of the analogous housing 719’,721’ (Paragraph 110 and Figure 19A, encapsulation layers 719′, 721′ housing the electrode pair 716’,717’), the electrode pair 716’,717’ comprising a first electrode 716  fixed to a first surface (Paragraph 110 and Figure 19A, lower inner surface of encapsulation layer 719′) of the analogous housing 719’,721’ and a second electrode 717’ fixed to a second surface (Paragraph 110 and Figure 19A, upper inner surface of encapsulation layer 721′)  of the analogous housing 719’,721’, wherein the electrode pair 716’,717’ is actuatable between a non-actuated state and an actuated state (Paragraph 110 and Figure 19A, actuated state and non-actuated state of electrodes 716’,717’ and liquid dielectric layer 712′).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the artificial muscle with the housing of Chisena, so that the artificial muscle is communicatively coupled to a controller and there is an electrode pair fixed to first and second surfaces of the housing, as taught by Keplinger, in order to provide an improved appendage pressurization device with an enhanced artificial muscle having an electrode pair fixed to the housing with a controller for providing the operation of actuation (Keplinger, Paragraphs 110, 134).
However, the combination of Chisena in view of Keplinger fails to explicitly disclose actuation from the non- actuated state to the actuated state directs the dielectric fluid into the expandable fluid region, expanding the expandable fluid region.
Keplinger’460 teaches an analogous one or more artificial muscles 100 (Paragraph 32 and Figures 1A-1F, HS-Peano-HASEL actuator 100 for applying actuation pressure) wherein actuation from the analogous non- actuated state (Paragraphs 32-33 and Figures 1A-1B, no voltage applied across first and second electrodes 106 and 108) to the analogous actuated state (Paragraph 34 and Figures 1C-1F, increasing voltage causing dielectric fluid in the cavity 104 to expand the deformable shell region 102) directs the analogous dielectric fluid (Paragraph 34 and Figures 1C-1F) into the analogous expandable fluid region 102 (Paragraphs 32-34, deformable shell region 102), expanding the analogous expandable fluid region 102.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the actuated to non-actuated state of the artificial muscle of Chisena in view of Keplinger, so that the actuated state directs the dielectric fluid into the expandable fluid region, expanding the expandable fluid region, as taught by Keplinger’460, in order to provide an improved appendage pressurization device with an enhanced artificial muscle having an expanding central region when voltage is applied to the electrodes for providing a desirable expansion (Keplinger’460, Paragraphs 32-34).
However, the combination of Chisena in view of Keplinger in view of Keplinger’460 fails to explicitly disclose a pressure sensor communicatively coupled to the controller, wherein the pressure sensor is configured to output a current pressure value to the controller and actuation of the electrode pair is based on the current pressure value.
Denson teaches an analogous appendage pressurization device 10 (Paragraph 18 and Figure 1, compression garment 10) comprising a pressure sensor 27 (Paragraphs 21, 41 and Figure 2, The controller 5 includes one or more processors 7, and a memory that includes instructions for causing the one or more processors to receive, from a pressure sensor 27, a signal indicative of fluid pressure in the at least one bladder 13a,13b,13c of the garment) communicatively coupled to the analogous controller 5 (Paragraph 41 and Figure 2), wherein the pressure sensor 27 (Paragraph 41 and Figure 2) is configured to output a current pressure value (Paragraph 43, the instructions to receive the signal indicative of fluid pressure include instructions to receive the signal indicative of fluid pressure while the at least one bladder is inflated at a substantially constant pressure) to the analogous controller 5 and actuation is based on the current pressure value (Paragraphs 41 and 43).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the artificial muscle with the controller of Chisena in view of Keplinger in view of Keplinger’460, so that there is a pressure sensor communicatively to the controller to provide a pressure value for determine actuation, as taught by Denson, in order to provide an improved appendage pressurization device with an enhanced artificial muscle and controller configuration to adjust fluid delivery to the compression garment and maintain prescribed pressures (Denson, Paragraphs 2, 41, and 43).
Regarding claim 2, the combination of Chisena in view of Keplinger in view of Keplinger’460 in view of Denson discloses the invention as described above and further discloses wherein the controller 5 (Denson, Paragraphs 41 and 43) is configured to: receive the current pressure value (Denson, Paragraphs 41 and 43) from the pressure sensor 27 (Denson, Paragraphs 41 and 43); output an updated pressure value (Denson, Paragraphs 41 and 43) to the one or more artificial muscles 16 (Chisena, Paragraph 71, pressure element 16); and modify actuation (Denson, Paragraphs 41 and 43) of at least one of the one or more artificial muscles 16 (Chisena, Paragraph 71) based upon the updated pressure value.
Regarding claim 3, the combination of Chisena in view of Keplinger in view of Keplinger’460 in view of Denson discloses the invention as described above and further discloses wherein a consistent amount of pressure at an inner layer (Chisena, Paragraph 71 and Figure 13, artificial muscle 16 on inner layer of holder 2; Denson, Paragraph 43, the instructions to receive the signal indicative of fluid pressure include instructions to receive the signal indicative of fluid pressure while the at least one bladder is inflated at a substantially constant pressure) of the appendage strap 2 (Chisena, Paragraphs 35 and 71) is maintained based upon a feedback loop (Denson, Paragraph 43) maintained by the controller 5 (Denson, Paragraphs 41 and 43) in coordination with the pressure sensor (Denson, Paragraphs 43 and 63).
Regarding claim 4, the combination of Chisena in view of Keplinger in view of Keplinger’460 in view of Denson discloses the invention as described above and further discloses:
The combination of Chisena in view of Keplinger discloses wherein: the first electrode 716’ (Keplinger, Paragraph 110 and Figure 19A) and the second electrode 717’ (Paragraph 110 and Figure 19A) each comprise two or more tab portions (Keplinger, see Modified Figure 1 below, tab portions of each electrode 716’,717’) and two or more bridge portions (Keplinger, see Modified Figure 1 below, bridge portions of each electrode 716’,717’ ); each of the two or more bridge portions interconnects adjacent (Keplinger, see Modified Figure 1 below, bridge portions interconnect adjacent tab portions of the first pair of tab portions and second pair of tab portions on the same side of the central opening of the electrodes 716’,717’) tab portions; and at least one of the first electrode 716’and the second electrode 716’comprises a central opening (see Modified Figure 1 below, central opening within both electrodes 716’,717’ positioned in between the tab portions) positioned between the two or more tab portions.

    PNG
    media_image1.png
    571
    566
    media_image1.png
    Greyscale

However, the combination of Chisena in view of Keplinger fails to explicitly disclose the central opening encircling the expandable fluid region.
Keplinger’460 teaches the analogous central opening (Paragraphs 32-34 and Figures 1A-1F, opening formed between each of the right and left electrodes 106,108 at the area of the deformable shell region 102 which encircles the expandable fluid region. Because this area is void of each of the left and right electrodes 106,108 it is construed as a central opening) encircling the analogous expandable fluid region 102.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the central opening of Chisena in view of Keplinger, so that the central opening encircles the expandable fluid region, as taught by Keplinger’460, in order to provide an improved appendage pressurization device with an enhanced electrode configuration forming a central opening for the expandable fluid region to expand within the encircling portion of the central opening (Keplinger’460, Paragraphs 32-34).
Regarding claim 5, the combination of Chisena in view of Keplinger in view of Keplinger’460 in view of Denson discloses the invention as described above and further discloses wherein the two or more tab portions (Keplinger, see Modified Figure 1 above, two pairs of tab portions for each electrode 716’,717’) of the first electrode 716’ and the second electrode 717’ each includes two pairs of tab portions and the two or more bridge portions (Keplinger, see Modified Figure 1 above, two pairs of bridge portions for each electrode 716’,717’) of the first electrode 716’ and the second electrode 717’ each includes two pairs of bridge portions, each tab portion diametrically opposing an opposite (Keplinger, see Modified Figure 1 above, each tab portion within each pair of tab portions is diametrically opposed on opposite sides of the central opening of the electrodes 716’,717’) one of the tab portions.
Regarding claim 6, the combination of Chisena in view of Keplinger in view of Keplinger’460 in view of Denson discloses the invention as described above and further discloses:
The combination of Chisena in view of Keplinger fails to explicitly disclose wherein: when the electrode pair is in the non-actuated state, the first electrode and the second electrode are non-parallel to one another; and when the electrode pair is in the actuated state, the first electrode and the second electrode are parallel to one another, such that the first electrode and the second electrode are configured to zipper toward one another and toward the central opening when actuated from the non-actuated state to the actuated state.
Keplinger’460 teaches wherein: when the analogous electrode pair 106,108 (Paragraphs 32-33 and Figures 1A-1B, first and second electrodes 106 and 108) is in the analogous non-actuated state (Paragraphs 32-33 and Figures 1A-1B, no voltage applied across first and second electrodes 106 and 108), the analogous first electrode 106 and the analogous second electrode 108 are non-parallel to one another (Paragraphs 32-34 and Figure 1B, non-parallel electrodes 106,108); and when the analogous electrode pair 106,108 is in the analogous actuated state (Paragraph 34 and Figures 1C-1F, increasing voltage causing dielectric fluid in the cavity 104 to expand the deformable shell region 102), the first analogous electrode 106 and the analogous second electrode 108 are parallel to one another (Paragraph 34 and Figures 1F, parallel electrodes 106,108), such that the analogous first electrode 106 and the analogous second electrode 108 are configured to zipper toward one another (Paragraph 34 and Figure 1C, zippering of the electrodes 106,108) and toward the analogous central opening (Paragraphs 32-34 and Figures 1A-1F, opening formed between each of the right and left electrodes 106,108 at the area of the deformable shell region 102 which encircles the expandable fluid region. Because this area is void of each of the left and right electrodes 106,108 it is construed as a central opening) when actuated (Paragraph 34) from the non-actuated state to the actuated state.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an orientation of the first and second electrode along with their movement along the central opening during actuation of Chisena in view of Keplinger, so that the first electrode and second electrode are non-parallel to one another and when actuated the first and second electrodes zipper towards the central opening to become parallel, as taught by Keplinger’460 in order to provide an improved appendage pressurization device with an enhanced electrode configuration forming a central opening for the expandable fluid region to expand within the encircling portion of the central opening given by the zippering change from non-parallel to parallel electrodes via actuation (Keplinger’460, Paragraphs 32-34).
Regarding claim 7, the combination of Chisena in view of Keplinger in view of Keplinger’460 in view of Denson discloses the invention as described above and further discloses:
Chisena fails to explicitly disclose wherein the housing of the one or more artificial muscles comprises a first film layer and a second film layer.
The embodiment of Figure 19A of Keplinger teaches wherein the analogous housing 719’,721’ (Paragraph 110 and Figure 19A, encapsulation layers 719′, 721′ housing the electrode pair 716’,717’) of the one or more analogous artificial muscles 700’ (Paragraph 110 and Figure 19A, planar-type HASEL actuator 700′ for applying actuation pressure) comprises a first film layer 719’ and a second film layer 721’.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the housing of Chisena, so that the first and second film layers define the first and second surfaces of the housing, as taught by the embodiment of Figure 19A Keplinger, in order to provide an improved appendage pressurization device with an enhanced housing that insulates and encapsulates the electrode pair and dielectric fluid for optimal containment and support (Keplinger, Paragraphs 110, 134).
	However, the combination of Chisena in view of the embodiment of Figure 19A of Keplinger fails to explicitly disclose the first film layer and second film layer partially sealed to one another to define a sealed portion of the housing, the housing further comprising an unsealed portion surrounded by the sealed portion, wherein the electrode region and the expandable fluid region of the housing are disposed in the unsealed portion.
An embodiment of Figure 27A of Keplinger teaches an analogous artificial muscle 900 (Paragraph 124 and Figure 27A, peano-type actuator 900) the analogous first film layer (Paragraph 124 and Figure 27A, a first plurality of spaced electrodes are created on a first surface of a first film and a second plurality of spaced electrodes are crated on a first surface of a second film) and  analogous second film layer partially sealed to one another to define a sealed portion (Paragraphs 124-125 and Figure 27A, the first film may be placed over the second film such that the first plurality of spaced electrodes are aligned over the second plurality of spaced electrodes, and then the first and second films may be sealed together at each of a plurality of spaced sealing locations to create a plurality of pouches) of the analogous housing (Paragraph 124, first and second film layer form the housing), the analogous housing further comprising an unsealed portion (Paragraphs 124-125 and Figure 27A, unsealed volume surrounded by sealed pouch containing electrode and dielectric fluid expansion region) surrounded by the sealed portion, wherein the analogous electrode region (Paragraphs 124-125) and the analogous expandable fluid region (Paragraphs 124-125) of the analogous housing (Paragraphs 124) are disposed in the unsealed portion (Paragraphs 124-125 and Figure 27A).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the housing with the first and second film layers, so that the first and second film layers are partially sealed defining a sealed portion and an unsealed portion surrounded by the sealed portion containing the electrode region and expandable fluid region, as taught by the embodiment of Figure 27A of Keplinger, in order to provide an improved appendage pressurization device with an enhanced housing that forms the sealed portion from the first and second film layers and has an unsealed portion for the electrodes and dielectric fluid thereby allowing for desirable actuation within the unsealed region (embodiment of Figure 27A of Keplinger, Paragraphs 124-125).
Regarding claim 9, the combination of Chisena in view of the embodiment of Figure 19A of Keplinger in view of Keplinger’460 in view of Denson discloses the invention as described above and further discloses the one or more artificial muscles (Chisena, Paragraph 71, pressure applying element 16 on holder 2) disposed in the appendage strap 2.
However, the Chisena fails to explicitly disclose a plurality of artificial muscles arranged in a single layer.
An embodiment of Figure 8A of Keplinger teaches the analogous one or more artificial muscles comprises a plurality of artificial muscles 200 (Paragraph 98 and Figures 8A-8C, donut Hasel actuators 200 arranged in stacked singular layer) arranged in a single layer.
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the f artificial muscle of Chisena in view of the embodiment of Figure 19A of Keplinger in view of Keplinger’460 in view of Denson, so that there is a plurality of artificial muscles arranged in a single layer, as taught by the embodiment of Figure 8A of Keplinger, in order to provide an improved appendage pressurization device with an enhanced artificial muscle having a plurality arranged in a single layer to actuate together and provide increase overall stroke of actuation (embodiment of Figure 8A of Keplinger, Paragraph 98).
Regarding claim 11, the combination of Chisena in view of Keplinger in view of Keplinger’460 in view of Denson discloses the invention as described above but fails to explicitly disclose wherein the one or more artificial muscles comprise a plurality of artificial muscles
An embodiment of Figure 8A of Keplinger teaches the analogous one or more artificial muscles comprises a plurality of artificial muscles 200 (Paragraph 98 and Figures 8A-8C, donut Hasel actuators 200 arranged in stacked singular layer).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the artificial muscle of Chisena in view of the embodiment of Figure 19A of Keplinger in view of Keplinger’460 in view of Denson, so that there is a plurality of artificial muscles, as taught by the embodiment of Figure 8A of Keplinger, in order to provide an improved appendage pressurization device with an enhanced artificial muscle having a plurality arranged in a single layer to actuate together and provide increase overall stroke of actuation (embodiment of Figure 8A of Keplinger, Paragraph 98).
Regarding claim 12, the combination of Chisena in view of the embodiment Figure  19A of Keplinger in view of Keplinger’460 in view of Denson discloses the invention as described above but fails to explicitly disclose wherein the plurality of artificial muscles are arranged in a stack such that the expandable fluid region of each artificial muscle are coaxially aligned with one another.
An embodiment of Figure 8A of Keplinger teaches wherein the analogous plurality of artificial muscles 200 (Paragraph 98 and Figures 8A-8C, donut Hasel actuators 200 arranged in stacked singular layer) are arranged in a stack such that the analogous expandable fluid region (Paragraph 98, internal volume for liquid dielectric 212 are coaxially aligned) of each analogous artificial muscle 200 are coaxially aligned with one another.
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the artificial muscle of Chisena in view of the embodiment Figure  19A of Keplinger in view of Keplinger’460 in view of Denson, so that there is a  plurality of artificial muscles arranged in a stack such that the expandable fluid region of each artificial muscle are coaxially aligned with one another, as taught by the embodiment of Figure 8A of Keplinger, in order to provide an improved appendage pressurization device with an enhanced artificial muscle having a plurality arranged in a coaxial stack to actuate together and provide increase overall stroke of actuation (embodiment of Figure 8A of Keplinger, Paragraph 98).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chisena et al. (U.S. PGPub No. 20170181882)  in view of Keplinger et al. (U.S. Patent Pub. No. 20200032822) in view of Keplinger’460 et al. (U.S. Patent Pub. No. 20210172460) in view of Denson et al. (U.S. Patent Pub. No. 20190000329), as applied to claim 1, and in further view of Remez et al. (U.S. Patent Pub. No. 20140373594) and Keplinger et al. (U.S. Patent Pub. No. 20220158570; hereinafter Keplinger’570).
Regarding claim 8, the combination of Chisena in view of Keplinger in view of Keplinger’460 in view of Denson discloses the invention as described above but fails to explicitly disclose a first electrical insulator layer fixed to an inner surface of the first electrode opposite the first surface of the housing and a second electrical insulator layer fixed to an inner surface of the second electrode opposite the second surface of the housing, wherein the first electrical insulator layer and the second electrical insulator layer each includes an adhesive surface and an opposite non-sealable surface.
Remez teaches an analogous artificial muscle 200 (Paragraph 35 and Figure 1, pressure-detection mat 200 having a compressible layer 230) comprising a first electrical insulator layer (Paragraph 35 and Figure 1, conductive strip electrode 222 is laminated with an insulating material thereby forming a first electrical insulator layer with an adhered surface to an inner surface of electrode 222 opposite the lower surface of substrate 240a and a non-sealable surface facing towards electrode 224) fixed to an inner surface of the analogous first electrode 222 (Paragraph 35 and Figure 1) opposite the analogous first surface (Paragraph 35 and Figure 1, lower surface of substrate 240a) of the analogous housing 240a,240b (Paragraph 35 and Figure 1) and a second electrical insulator layer (Paragraph 35 and Figure 1, conductive strip electrode 224 is laminated with an insulating material thereby forming a second electrical insulator layer with an adhered surface to an inner surface of electrode 224 opposite the upper surface of substrate 240b and a non-sealable surface facing towards electrode 222) fixed to an inner surface of the analogous second electrode 224 (Paragraph 35 and Figure 1) opposite the analogous second surface (Paragraph 35 and Figure 1, upper surface of substrate 240b) of the analogous housing 240a,240b, wherein the first electrical insulator layer and the second electrical insulator layer each includes an affixed surface and an opposite non-sealable surface (Paragraph 35 and Figure 1, adhesive and non-sealable surfaces of laminated insulated layer of electrodes 222,224).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the electrodes of Chisena in view of Keplinger in view of Keplinger’460 in view of Denson, so that there is a first electrical insulator layer fixed to an inner surface of the first electrode opposite the first surface of the housing and a second electrical insulator layer fixed to an inner surface of the second electrode opposite the second surface of the housing, wherein the first electrical insulator layer and the second electrical insulator layer each includes an affixed surface and an opposite non-sealable surface, as taught by Remez, in order to provide an improved appendage pressurization device with an enhanced electrode configuration having insulation layer affixed to each of the electrodes between the electrodes to protect the electrodes and prevent their shorting together (Remez, Paragraphs 35 and 48).
However, the combination of Chisena in view of Keplinger in view of Keplinger’460 in view of Denson in view of Remez fails to explicitly disclose the affixed surface is an adhesive surface. 
Keplinger’570 teaches an analogous artificial muscle (Paragraph 32, transducer that expands and contracts such as an artificial muscle) wherein the analogous affixed surface (Paragraph 32, The composite structures for transducers may be manufactured using laminating solid layers via adhesives) is an adhesive surface.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the laminated affixed surface of the first and second electrical insulator layers of Chisena in view of Keplinger in view of Keplinger’460 in view of Denson in view of Remez, so that the surface comprises lamination via an adhesive surface, as taught by Keplinger’570, in order to provide an improved appendage pressurization device with an enhanced connection between the insulator layers and electrodes formed by an adhesive laminate bond for providing increased connection between the layer (Keplinger’570, Paragraph 32).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chisena et al. (U.S. PGPub No. 20170181882)  in view of Keplinger et al. (U.S. Patent Pub. No. 20200032822) in view of Keplinger’460 et al. (U.S. Patent Pub. No. 20210172460) in view of Denson et al. (U.S. Patent Pub. No. 20190000329), as applied to claim 1,  and in further view of Kornbluh et al. (U.S. Patent Pub. No. 20140277739).
Regarding claim 10, the combination of Chisena in view of Keplinger in view of Keplinger’460 in view of Denson discloses the invention as described above and further discloses wherein the appendage strap 2 (Chisena, Paragraph 35 and Figure 1, holder 2 may be a structural member that surrounds a body part in whole thereby forming a first appendage strap) comprises a first appendage strap. 
However, the combination of Chisena in view of Keplinger in view of Keplinger’460 in view of Denson fails to explicitly disclose the appendage pressurization device further comprises a second appendage strap comprising one or more artificial muscles.
Kornbluh teaches an analogous appendage pressurization device 100 (Paragraph 74 and Figure 1B, flexible exosuit 100) further comprises a second appendage strap (Paragraphs 75 and 77, exotendon 170a is a first appendage strap and exotendon 170b is a second appendage strap each comprising electrode configuration for clutching which are construed as artificial muscles) comprising one or more artificial muscles .
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the appendage strap of Chisena in view of Keplinger in view of Keplinger’460 in view of Denson, so that there are a plurality of appendage straps, as taught by Kornbluh, in order to provide an improved appendage pressurization device that has an enhanced appendage straps apply forces on multiple segments of the human body (Kornbluh, Paragraphs 74-75 and 77). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chisena et al. (U.S. PGPub No. 20170181882)  in view of Keplinger et al. (U.S. Patent Pub. No. 20200032822) in view of Keplinger’460 et al. (U.S. Patent Pub. No. 20210172460) in view of Denson et al. (U.S. Patent Pub. No. 20190000329), as applied to claim 12, and in further view of Misaki (U.S. Patent Pub. No. 20140101862).
Regarding claim 13, the combination of Chisena in view of the embodiment of Figure 19A of Keplinger in view of Keplinger’460 in view of Denson in view of Figure 8A of Keplinger discloses the invention as described above but fails to explicitly disclose a plurality of artificial muscle stacks.
Misaki teaches a plurality of analogous artificial muscle stacks 24 (Paragraphs 49-50 and Figures 3-4, plurality of cells 24, wherein the cells are formed by a stack of a plurality of artificial muscles 38,40).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the artificial muscle stack of Chisena in view of the embodiment of Figure 19A of Keplinger in view of Keplinger’460 in view of Denson in view of Figure 8A of Keplinger, so that there are a plurality of artificial muscles stacks, as taught by Misaki, in order to provide an improved appendage pressurization device with an enhanced artificial muscle configuration to apply stacked actuation pressure across adjacently placed artificial muscle stacks (Misaki, Paragraphs 49-50). 
Claims 14-16, as best understood given by the 35 USC 112b above, are rejected under 35 U.S.C. 103 as being unpatentable over Chisena et al. (U.S. PGPub No. 20170181882)  in view of Keplinger et al. (U.S. Patent Pub. No. 20200032822) and in further view of Keplinger’460 et al. (U.S. Patent Pub. No. 2021017246) and Denson et al. (U.S. Patent Pub. No. 20190000329) and Altobelli et al. (U.S. Patent Pub. No. 20120101598).
Regarding claim 14, Chisena discloses a method for actuating an appendage pressurization device 2 (Paragraph 35, holder 2 may be a structural member that surrounds a body part in whole, which is construed as an appendage strap), the method comprising: generating a voltage (Paragraph 77 and Figure 13, a device in the holder 2 for providing an electric field. For example, appropriately sized electrodes (charged plates) along with an electrical power source can be included for this purpose) using a power supply electrically coupled to an electrode (Paragraph 77 and Figure 13, electrode plates) of an artificial muscle 16 (Paragraph 44 and Figure 5, one or more pressure elements 16; Paragraph 71, the adjustable pressure applying element 16 comprises a bladder 8C”; Bladders are structurally and functionally similar to artificial muscles, so are considered the same from herein), the artificial muscle 16 disposed in an appendage strap 2, wherein: the artificial muscle 16 comprises a housing 2 (Paragraph 77 and Figure 13, a device in the holder 2 for providing an electric field. For example, appropriately sized electrodes (charged plates) along with an electrical power source can be included for this purpose; Paragraph 72, a relatively elastically expandable bladder 8C; the upper and lower bounds of the holder 2 is acting as the claimed housing with electrodes and an expandable bladder being disposed within) having an electrode region (Paragraph 77 and Figure 13, region with electrode plates) and an expandable fluid region (Paragraph 72, volume within bladder 8C); the electrode (Paragraph 77 and Figure 13, electrode plates in electrode region of holder 2) is positioned in the electrode region of the housing 2; and a dielectric fluid (Paragraph 73 and Figure 13, a solidifiable liquid 8F introduced into bladder 8C; Paragraph 77, An electrorheological fluid is typically composed of fine non-conducting (dielectric) particles (e.g., up to 50 microns in diameter) in an electrically insulating fluid) is housed within the housing 2, such that the dielectric fluid (Paragraphs 73-74, dielectric fluid is directed into bladder 8C and ) is in the expandable fluid region (Paragraph 72) of the housing 2 and expands the expandable fluid region (Paragraph 72), thereby applying pressure to an inner layer (Paragraph 35 and Figure 1, artificial muscle 16 on inner layer of holder 2 applying pressure) of the appendage strap 2.
However, Chisena fails to explicitly disclose the electrode is an electrode pair, the electrode pair comprises a first electrode fixed to a first surface of the housing and a second electrode fixed to a second surface of the housing; applying the voltage to the electrode pair of the artificial muscle, thereby actuating the electrode pair from a non-actuated state to an actuated state.
Keplinger teaches an analogous artificial muscles 700’ (Paragraph 110 and Figure 19A, planar-type HASEL actuator 700′ for applying actuation pressure) wherein the analogous electrode 716’,717’ (Paragraph 110 and Figure 19A, electrode pair 716’,717’) comprises an electrode pair 716’,717’, the electrode pair 716’,717’ comprises a first electrode 716’ fixed to a first surface (Paragraph 110 and Figure 19A, lower inner surface of encapsulation layer 719′) of the analogous housing 719’,721’ (Paragraph 110 and Figure 19A, encapsulation layers 719′, 721′ housing the electrode pair 716’,717’) and a second electrode 717’ fixed to a second surface (Paragraph 110 and Figure 19A, upper inner surface of encapsulation layer 721′) of the analogous housing 719’,721’; applying the analogous voltage to the electrode pair 716’,717’ of the analogous artificial muscle 700’, thereby actuating the electrode pair 716’,717’ from a non-actuated state to an actuated state (Paragraph 110 and Figure 19A, actuated state and non-actuated state of electrodes 716’,717’ and liquid dielectric layer 712′).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the artificial muscle with the housing of Chisena, so that the artificial muscle is communicatively coupled to a controller and there is an electrode pair fixed to first and second surfaces of the housing, as taught by Keplinger, in order to provide an improved appendage pressurization device with an enhanced artificial muscle having an electrode pair fixed to the housing with a controller for providing the operation of actuation (Keplinger, Paragraphs 110, 134).
However, the combination of Chisena in view of Keplinger fails to explicitly disclose actuating the electrode pair from the non-actuated state to the actuated state such that the dielectric fluid is directed into the expandable fluid region of the housing and expands the expandable fluid region.
Keplinger’460 teaches an analogous one or more artificial muscles 100 (Paragraph 32 and Figures 1A-1F, HS-Peano-HASEL actuator 100 for applying actuation pressure) wherein actuating the analogous electrode pair 106,108 (Paragraphs 32-33 and Figures 1A-1B, first and second electrodes 106 and 108) from the analogous non-actuated state (Paragraphs 32-33 and Figures 1A-1B, no voltage applied across first and second electrodes 106 and 108) to the analogous actuated state (Paragraph 34 and Figures 1C-1F, increasing voltage causing dielectric fluid in the cavity 104 to expand the deformable shell region 102)  such that the analogous dielectric fluid (Paragraph 34 and Figures 1C-1F) is directed into the analogous expandable fluid region 102 (Paragraphs 32-34, deformable shell region 102)and expands the analogous expandable fluid region 102.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the actuated to non-actuated state of the artificial muscle of Chisena in view of Keplinger, so that the actuated state directs the dielectric fluid into the expandable fluid region, expanding the expandable fluid region, as taught by Keplinger’460, in order to provide an improved appendage pressurization device with an enhanced artificial muscle having an expanding central region when voltage is applied to the electrodes for providing a desirable expansion (Keplinger’460, Paragraphs 32-34).
However, the combination of Chisena in view of Keplinger in view of Keplinger’460 fails to explicitly disclose a pressure sensor communicatively coupled to a controller; outputting, via the pressure sensor, a pressure value to the controller; receiving, from the controller, an updated pressure value at the artificial muscle to maintain a consistent amount of pressure at the inner layer of the appendage strap based upon the pressure value; and adjusting the actuation of the artificial muscle to maintain the consistent amount of pressure at the inner layer of the appendage strap.
Denson teaches an analogous appendage pressurization device 10 (Paragraph 18 and Figure 1, compression garment 10) comprising a pressure sensor 27 (Paragraphs 21, 41, and Figure 2, The controller 5 includes one or more processors 7, and a memory that includes instructions for causing the one or more processors to receive, from a pressure sensor 27, a signal indicative of fluid pressure in the at least one bladder 8a,8b,8c of the garment) communicatively coupled to a controller 5 (Paragraph 41 and Figure 2); outputting, via the pressure sensor 27, a pressure value (Paragraph 43, the instructions to receive the signal indicative of fluid pressure include instructions to receive the signal indicative of fluid pressure while the at least one bladder is inflated at a substantially constant pressure) to the controller 5; receiving, from the controller 5, an updated pressure value (Paragraphs 41 and 43) at the analogous artificial muscle 13a,13b,13c (Paragraphs 21, 41, and Figure 2, bladders 13a,13b,13c forming artificial muscle that expands) to maintain a consistent amount of pressure (Paragraph 43, the instructions to receive the signal indicative of fluid pressure include instructions to receive the signal indicative of fluid pressure while the at least one bladder is inflated at a substantially constant pressure) based upon the pressure value; and adjusting the actuation (Paragraph 21, 41, and 43) of the analogous artificial muscle 13a,13b,13c to maintain the consistent amount of pressure (Paragraph 43).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the housing of the artificial muscle of Chisena in view of Keplinger in view of Keplinger’460, so that there is a pressure sensor communicatively coupled to a controller, outputting, via the pressure sensor, a pressure value to the controller, receiving, from the controller, an updated pressure value at the artificial muscle to maintain a consistent amount of pressure at the inner layer of the appendage strap based upon the pressure value, and adjusting the actuation of the artificial muscle to maintain the consistent amount of pressure at the inner layer of the appendage strap, as taught by Denson, in order to provide an improved appendage pressurization device with an enhanced artificial muscle and controller configuration to adjust fluid delivery to the compression garment and maintain prescribed pressures (Denson, Paragraphs 2, 41, and 43).
However, the combination of Chisena in view of Keplinger in view of Keplinger’460 in view of Denson fails to explicitly disclose the pressure sensor is affixed to the housing.
Altobelli teaches an analogous artificial muscle 7024 (Paragraph 109 and Figures 23-24, actuator 7024 expanding to apply pressure to skin) with the analogous pressure sensor 7056 (Paragraphs 107 and 109 and Figures 23-24, pressure sensor 7056 may be placed on the bladder 7028  to determine the pressure applied to each bladder 7028 by the residuum 7012) is affixed to the analogous housing 7014 (Paragraphs 107 and 109 and Figures 23-24, frame 7014 and electrode 7060 define the upper and lower bounds of the artificial muscle, thereby are construed as the housing, with the pressure sensor affixed on the bladder, thereby being affixed to the housing).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the housing and pressure sensor of Chisena in view of Keplinger in view of Keplinger’460 in view of Denson, so that the pressure sensor is affixed to the housing, as taught by , in order to provide an improved appendage pressurization device with an enhanced housing and pressure sensor that are mechanically affixed to provide pressure changes of the housing that is applied to the skin of a user (Altobelli, Paragraphs 107 and 109).
Regarding claim 15, the combination of Chisena in view of Keplinger in view of Keplinger’460 in view of Denson in view of Altobelli discloses the invention as described above and further discloses receiving a current pressure value (Denson, Paragraphs 41 and 43) from the pressure sensor 27 (Denson, Paragraphs 41 and 43); outputting a second updated pressure value (Denson, Paragraphs 41 and 43) to the one or more artificial muscles 16 (Chisena, Paragraph 71, pressure element 16); and modifying actuation (Denson, Paragraphs 41 and 43)  of the artificial muscle 16 (Chisena, Paragraph 71) based upon the second updated pressure value to maintain the consistent amount of pressure (Denson, Paragraph 43) at the inner layer (Chisena, Paragraph 71 and Figure 13, artificial muscle 16 on inner layer of holder 2) of the appendage strap 2 (Chisena, Paragraphs 35 and 71).
Regarding claim 16, the combination of Chisena in view of the embodiment of Figure 19A of Keplinger in view of Keplinger’460 in view of Denson in view of Altobelli discloses the invention as described above and further discloses adjusting the actuation (Denson, Paragraphs 41 and 43) of the artificial muscle 16 (Chisena, Paragraph 71)  to maintain the consistent amount of pressure (Denson, Paragraph 43) at the inner layer (Chisena, Paragraph 71 and Figure 13, artificial muscle 16 on inner layer of holder 2) of the appendage strap 2 (Chisena, Paragraphs 35 and 71).
However, the combination of Chisena in view of the embodiment of Figure 19A of Keplinger in view of Keplinger’460 in view of Denson in view of Altobelli fails to explicitly disclose wherein the artificial muscle is one of a plurality of artificial muscles.
An embodiment of Figure 8A of Keplinger teaches the analogous one or more artificial muscles is one of a plurality of artificial muscles 200 (Paragraph 98 and Figures 8A-8C, donut Hasel actuators 200 arranged in stacked singular layer).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the artificial muscle of Chisena in view of the embodiment of Figure 19A of Keplinger in view of Keplinger’460 in view of Denson in view of Altobelli, so that there is a plurality of artificial muscles, as taught by the embodiment of Figure 8A of Keplinger, in order to provide an improved appendage pressurization device with an enhanced artificial muscles having a plurality arranged in a single layer to actuate together and provide increase overall stroke of actuation (embodiment of Figure 8A of Keplinger, Paragraph 98).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chisena et al. (U.S. PGPub No. 20170181882)  in view of Keplinger et al. (U.S. Patent Pub. No. 20200032822) in view of Keplinger’460 et al. (U.S. Patent Pub. No. 20210172460) in view of Denson et al. (U.S. Patent Pub. No. 20190000329) in view of Altobelli et al. (U.S. Patent Pub. No. 20120101598), as applied to claim 14, and in further view of Kornbluh et al. (US 20140277739 A1).
Regarding claim 17, the combination of Chisena in view of Keplinger in view of Keplinger’460 in view of Denson in view of Altobelli discloses the invention as described above but fails to explicitly disclose wherein the appendage strap is coupled to an appendage brace. 
Kornbluh teaches an analogous appendage pressurization device 100 (Paragraph 74 and Figure 1B, flexible exosuit 100) wherein the analogous appendage strap 170a,170b,70c,170d (Paragraphs 75 and Figure 1B, exotendon 170a,170b,70c,170d are appendage straps comprising electrode configuration for clutching which is construed as an artificial muscle) is coupled to an appendage brace 140a,140b,140c  (Paragraph 75 and Figure 1B, rigid force-transmitting elements 140a, 140b, 140c form an appendage brace that is coupled to exotendons 170a, 170b, 170c, 170d). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the appendage strap of Chisena in view of Keplinger in view of Keplinger’460 in view of Denson in view of Altobelli, so that the appendage strap is coupled to an appendage brace, as taught by Kornbluh, in order to provide an improved appendage pressurization device that has an enhanced appendage straps apply forces on multiple segments of the human body attached to a brace for increased rigidity and support (Kornbluh, Paragraph 75). 
Claims 18-20, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Chisena et al. (U.S. Pub No. 20170181882)  in view of Keplinger et al. (U.S. Patent Pub. No. 20200032822) and in further view of Keplinger’460 et al. (U.S. Patent Pub. No. 20210172460) and Denson et al. (U.S. Patent Pub. No. 20190000329) and Kornbluh et al. (US 20140277739 A1).
Regarding claim 18, Chisena discloses an appendage pressurization device 2 (Paragraph 35 holder 2 may be a structural member that surrounds a body part in whole, which is construed as an appendage strap) comprising: an appendage strap 2; an artificial muscle 16 (Paragraph 71, the adjustable pressure applying element 16 comprises a bladder 8C”; Bladders are structurally and functionally similar to artificial muscles, so are considered the same from herein) disposed in the appendage strap 2, wherein each artificial muscle 16 comprises: a housing 2 (Paragraph 77 and Figure 13, a device in the holder 2 for providing an electric field. For example, appropriately sized electrodes (charged plates) along with an electrical power source can be included for this purpose; Paragraph 72, a relatively elastically expandable bladder 8C; the upper and lower bounds of the holder 2 is acting as the claimed housing with electrodes and an expandable bladder being disposed within) comprising an electrode region (Paragraph 77 and Figure 13, region with electrode plates) and an expandable fluid region (Paragraph 72, volume within bladder 8C); a dielectric fluid (Paragraph 73 and Figure 13, a solidifiable liquid 8F introduced into bladder 8C; Paragraph 77, An electrorheological fluid is typically composed of fine non-conducting (dielectric) particles (e.g., up to 50 microns in diameter) in an electrically insulating fluid) housed within the housing 2; the dielectric fluid (Paragraphs 73-74, dielectric fluid is directed into bladder 8C and ) in the expandable fluid region (Paragraph 72), thereby expanding the expandable fluid region (Paragraph 72), thereby applying pressure to an inner layer (Paragraph 35 and Figure 1, artificial muscle 16 on inner layer of holder 2 applying pressure) of the appendage strap 2.
However, Chisena fails to explicitly disclose the artificial muscle communicatively coupled to a controller; an electrode pair positioned in the electrode region of the housing, the electrode pair comprising a first electrode fixed to a first surface of the housing and a second electrode fixed to a second surface of the housing, wherein the electrode pair is actuatable between a non-actuated state and an actuated state.
An embodiment of Figure 19A of Keplinger teaches an analogous artificial muscle 700’ (Paragraph 110 and Figure 19A, planar-type HASEL actuator 700′ for applying actuation pressure) communicatively coupled to a controller (Paragraph 134, instructions being executable by one or more processors to perform the operations described); an electrode pair 716’,717’ (Paragraph 110 and Figure 19A, electrode pair 716’,717’) positioned in the analogous electrode region (Paragraph 110 and Figure 19A, electrode pair 716’,717’ in electrode region) of the analogous housing 719’,721’ (Paragraph 110 and Figure 19A, encapsulation layers 719′, 721′ housing the electrode pair 716’,717’), the electrode pair 716’,717’ comprising a first electrode 716  fixed to a first surface (Paragraph 110 and Figure 19A, lower inner surface of encapsulation layer 719′) of the analogous housing 719’,721’ and a second electrode 717’ fixed to a second surface (Paragraph 110 and Figure 19A, upper inner surface of encapsulation layer 721′)  of the analogous housing 719’,721’, wherein the electrode pair 716’,717’ is actuatable between a non-actuated state and an actuated state (Paragraph 110 and Figure 19A, actuated state and non-actuated state of electrodes 716’,717’ and liquid dielectric layer 712′).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the artificial muscle with the housing of Chisena, so that the artificial muscle is communicatively coupled to a controller and there is an electrode pair fixed to first and second surfaces of the housing, as taught by the embodiment of Figure 19A of Keplinger, in order to provide an improved appendage pressurization device with an enhanced artificial muscle having an electrode pair fixed to the housing with a controller for providing the operation of actuation (embodiment of Figure 19A of Keplinger, Paragraphs 110, 134).
However, the combination of Chisena in view of the embodiment of Figure 19A of Keplinger fails to explicitly disclose wherein the artificial muscle comprise a plurality of artificial muscles
An embodiment of Figure 8A of Keplinger teaches the analogous artificial muscle comprises a plurality of artificial muscles 200 (Paragraph 98 and Figures 8A-8C, donut Hasel actuators 200 arranged in stacked singular layer).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the artificial muscle of Chisena in view of the embodiment of Figure 19A of Keplinger, so that there is a plurality of artificial muscles, as taught by the embodiment of Figure 8A of Keplinger, in order to provide an improved appendage pressurization device with an enhanced artificial muscle having a plurality arranged in a single layer to actuate together and provide increase overall stroke of actuation (embodiment of Figure 8A of Keplinger, Paragraph 98).
However, the combination of Chisena in view of the embodiment of Figure 19A of Keplinger in view of the embodiment of Figure 8A of Keplinger fails to explicitly disclose actuating the electrode pair from the non-actuated state to the actuated state such that the dielectric fluid is directed into the expandable fluid region of the housing and expands the expandable fluid region.
Keplinger’460 teaches an analogous one or more artificial muscles 100 (Paragraph 32 and Figures 1A-1F, HS-Peano-HASEL actuator 100 for applying actuation pressure) wherein actuating the analogous electrode pair 106,108 (Paragraphs 32-33 and Figures 1A-1B, first and second electrodes 106 and 108) from the analogous non-actuated state (Paragraphs 32-33 and Figures 1A-1B, no voltage applied across first and second electrodes 106 and 108) to the analogous actuated state (Paragraph 34 and Figures 1C-1F, increasing voltage causing dielectric fluid in the cavity 104 to expand the deformable shell region 102)  such that the analogous dielectric fluid (Paragraph 34 and Figures 1C-1F) is directed into the analogous expandable fluid region 102 (Paragraphs 32-34, deformable shell region 102)and expands the analogous expandable fluid region 102.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the actuated to non-actuated state of the artificial muscle of Chisena in view of the embodiment of Figure 19A of Keplinger in view of the embodiment of Figure 8A of Keplinger, so that the actuated state directs the dielectric fluid into the expandable fluid region, expanding the expandable fluid region, as taught by Keplinger’460, in order to provide an improved appendage pressurization device with an enhanced artificial muscle having an expanding central region when voltage is applied to the electrodes for providing a desirable expansion (Keplinger’460, Paragraphs 32-34).
However, the combination of Chisena in view of the embodiment of Figure 19A of Keplinger in view of the embodiment of Figure 8A of Keplinger in view of Keplinger’460 fails to explicitly disclose a pressure sensor communicatively coupled to the controller, wherein the pressure sensor is configured to output a current pressure value to the controller; and the controller, wherein the controller is configured to: receive the current pressure value from one the pressure sensor; output an updated pressure value to artificial muscles, wherein a consistent amount of pressure at an inner layer of the appendage strap is maintained based upon a feedback loop maintained by the controller in coordination with the pressure sensor; and modify actuation of the plurality of artificial muscles based upon the updated pressure value.
Denson teaches an analogous appendage pressurization device 10 (Paragraph 18 and Figure 1, compression garment 10) comprising a pressure sensor 27 (Paragraphs 21, 41, and Figure 2, The controller 5 includes one or more processors 7, and a memory that includes instructions for causing the one or more processors to receive, from a pressure sensor 27, a signal indicative of fluid pressure in the at least one bladder 8a,8b,8c of the garment) communicatively coupled to the analogous controller 5 (Paragraph 41 and Figure 2), wherein the pressure sensor 27 is configured to output a current pressure value (Paragraph 43, the instructions to receive the signal indicative of fluid pressure include instructions to receive the signal indicative of fluid pressure while the at least one bladder is inflated at a substantially constant pressure) to the analogous controller 5; and the analogous controller 5, wherein the analogous controller 5 is configured to: receive the current pressure value from one the pressure sensor 27; output an updated pressure value (Paragraphs 41 and 43) to analogous artificial muscles 13a,13b,13c (Paragraphs 21, 41, and Figure 2, bladders 13a,13b,13c forming artificial muscle that expands), wherein a consistent amount of pressure is maintained based upon a feedback loop (Paragraph 43, the instructions to receive the signal indicative of fluid pressure include instructions to receive the signal indicative of fluid pressure while the at least one bladder is inflated at a substantially constant pressure) maintained by the analogous controller 5 in coordination with the pressure sensor 27; and modify actuation (Paragraph 21, 41, and 43) of the analogous plurality of artificial muscles 13a,13b,13c based upon the updated pressure value (Paragraphs 41 and 43).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the housing of the artificial muscle of Chisena in view of the embodiment of Figure 19A of Keplinger in view of the embodiment of Figure 8A of Keplinger in view of Keplinger’460, so that there is a pressure sensor communicatively coupled to the controller, wherein the pressure sensor is configured to output a current pressure value to the controller, and wherein the controller is configured to: receive the current pressure value from one the pressure sensor; output an updated pressure value to artificial muscles, wherein a consistent amount of pressure at an inner layer of the appendage strap is maintained based upon a feedback loop maintained by the controller in coordination with the pressure sensor; and modify actuation of the plurality of artificial muscles based upon the updated pressure value, as taught by Denson, in order to provide an improved appendage pressurization device with an enhanced artificial muscle and controller configuration to adjust fluid delivery to the compression garment and maintain prescribed pressures (Denson, Paragraphs 2, 41, and 43).
However, the combination of Chisena in view of the embodiment of Figure 19A of Keplinger in view of the embodiment of Figure 8A of Keplinger in view of Keplinger’460 in view of Denson fails to explicitly disclose an appendage brace, the appendage strap coupled to the appendage brace.
Kornbluh teaches an analogous appendage pressurization device 100 (Paragraph 74 and Figure 1B, flexible exosuit 100) comprising an appendage brace 140a,140b,140c  (Paragraph 75 and Figure 1B, rigid force-transmitting elements 140a, 140b, 140c form an appendage brace that is coupled to exotendons 170a, 170b, 170c, 170d), the analogous appendage strap 170a,170b,70c,170d (Paragraphs 75 and Figure 1B, exotendon 170a,170b,70c,170d are appendage straps comprising electrode configuration for clutching which is construed as an artificial muscle) coupled to the appendage brace 140a,140b,140c.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the appendage strap of Chisena in view of the embodiment of Figure 19A of Keplinger in view of the embodiment of Figure 8A of Keplinger in view of Keplinger’460 in view of Denson, so that the appendage strap is coupled to an appendage brace, as taught by Kornbluh, in order to provide an improved appendage pressurization device that has an enhanced appendage straps apply forces on multiple segments of the human body attached to a brace for increased rigidity and support (Kornbluh, Paragraph 75). 
Regarding claim 19, the combination of Chisena in view of the embodiment of Figure 19A of Keplinger in view of the embodiment of Figure 8A of Keplinger in view of Keplinger’460 in view of Denson in view of Kornbluh discloses the invention as described above and further discloses:
The combination of Chisena in view of the embodiment of Figure 19A of Keplinger discloses wherein: the first electrode 716’ (Keplinger, Paragraph 110 and Figure 19A) and the second electrode 717’ (Paragraph 110 and Figure 19A) each comprise two or more tab portions (Keplinger, see Modified Figure 1 above, tab portions of each electrode 716’,717’) and two or more bridge portions (Keplinger, see Modified Figure 1 below, bridge portions of each electrode 716’,717’ ); each of the two or more bridge portions interconnects adjacent (Keplinger, see Modified Figure 1 above, bridge portions interconnect adjacent tab portions of the first pair of tab portions and second pair of tab portions on the same side of the central opening of the electrodes 716’,717’) tab portions; and at least one of the first electrode 716’and the second electrode 716’comprises a central opening (Keplinger, see Modified Figure 1 above, central opening within both electrodes 716’,717’ positioned in between the tab portions) positioned between the two or more tab portions.
However, the combination of Chisena in view of the embodiment of Figure 19A of Keplinger fails to explicitly disclose the central opening encircling the expandable fluid region.
Keplinger’460 teaches the analogous central opening (Paragraphs 32-34 and Figures 1A-1F, opening formed between each of the right and left electrodes 106,108 at the area of the deformable shell region 102 which encircles the expandable fluid region. Because this area is void of each of the left and right electrodes 106,108 it is construed as a central opening) encircling the analogous expandable fluid region 102.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the central opening of Chisena in view of the embodiment of Figure 19A of Keplinger, so that the central opening encircles the expandable fluid region, as taught by Keplinger’460, in order to provide an improved appendage pressurization device with an enhanced electrode configuration forming a central opening for the expandable fluid region to expand within the encircling portion of the central opening (Keplinger’460, Paragraphs 32-34).
Regarding claim 20, the combination of Chisena in view of the embodiment of Figure 19A of Keplinger in view of the embodiment of Figure 8A of Keplinger in view of Keplinger’460 in view of Denson in view of Kornbluh discloses the invention as described above and further discloses wherein the two or more tab portions (embodiment of Figure 19A of Keplinger, see Modified Figure 1 above, two pairs of tab portions for each electrode 716’,717’) of the first electrode 716’ and the second electrode 717’ each includes two pairs of tab portions and the two or more bridge portions (embodiment of Figure 19A of Keplinger, see Modified Figure 1 above, two pairs of bridge portions for each electrode 716’,717’) of the first electrode 716’ and the second electrode 717’ each includes two pairs of bridge portions, each tab portion diametrically opposing an opposite (embodiment of Figure 19A of Keplinger, see Modified Figure 1 above, each tab portion within each pair of tab portions is diametrically opposed on opposite sides of the central opening of the electrodes 716’,717’) one of the tab portions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Larson et al. (US 7857777 B2) teaches an appendage pressurization device applied as a brace to a user’s skin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ERIN DEERY/               Primary Examiner, Art Unit 3754